 Case 1:20-cv-00515-PLM-RSK ECF No. 5 filed 06/19/20 PageID.101 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

BRANDON MARCUS RESCH,

                       Petitioner,                       Case No. 1:20-cv-515

v.                                                       Honorable Paul L. Maloney

RANDEE REWERTS,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
    Case 1:20-cv-00515-PLM-RSK ECF No. 5 filed 06/19/20 PageID.102 Page 2 of 11




                                                   Discussion

I.        Factual allegations

                 Petitioner Brandon Marcus Resch is incarcerated with the Michigan Department of

Corrections at the Carson City Correctional Facility (DRF) in Montcalm County, Michigan.

Petitioner pleaded nolo contendere in the Macomb County Circuit Court to unlawful use of a motor

vehicle, in violation of Mich. Comp. Laws § 750.414, and breaking and entering a building, in

violation of Mich. Comp. Laws § 750.110. On August 22, 2018, the court sentenced Petitioner as

a fourth habitual offender, Mich. Comp. Laws § 769.12, to 6 months’ to 15 years’ imprisonment

on the motor vehicle conviction and 6 months’ to 10 years’ imprisonment on the breaking and

entering conviction. Those sentences, in turn, were to be served consecutively to a string of

offenses for which Petitioner was on parole at the time he unlawfully used the motor vehicle and

broke into and entered the building. The accumulation of Petitioner’s various maximum sentences

yields a maximum discharge date of January 24, 2073.1 However, as of February 21, 2019,

Petitioner had already served his combined minimum sentences. He is, therefore, eligible for

parole.

                 On June 3, 2020, Petitioner filed his habeas corpus petition. The petition purports

to raise, on behalf of a class of MDOC inmates who have already served their minimum sentences,

the claim that the risk of infection arising from the COVID-19 pandemic renders continued




1
  According to the Michigan Department of Corrections (MDOC) Offender Tracking Information System (OTIS),
Petitioner’s “Earliest Release Date” was February 21, 2019; his maximum discharge date is January 24, 2073. See
https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=304507 (visited June 16, 2020). This Court takes
judicial notice of the information provided by a search of the MDOC OTIS website with regard to Petitioner. See, i.e.
Carpenter v. Mich. Dep’t of Corr. Time Computation Unit, No. 1:13-cv-313, 2013 WL 1947249 *1 n.1 (W.D. Mich.
May 9, 2013); Ward v. Wolfenbarger, 323 F. Supp. 2d 818, 821-22 n. 3 (E.D. Mich. 2004).
                                                         2
    Case 1:20-cv-00515-PLM-RSK ECF No. 5 filed 06/19/20 PageID.103 Page 3 of 11




imprisonment cruel and unusual in violation of the Eighth Amendment.2 Petitioner contends that

the cruelty is even more apparent in a subclass of individuals, including Petitioner, who have

already served their minimum sentences and who are medically fragile.                        (Pet., ECF No.1,

PageID.2-4.) Petitioner asks the Court to appoint counsel, certify the class and subclass, release

Petitioner and the other class and subclass members, and order further relief to which he, the class,

and subclass may be entitled. (Id., PageID.5.)

II.      Availability of § 2254 relief for unconstitutional conditions of confinement

                 Petitioner’s request for relief is not a typical habeas petition. The Supreme Court

has made clear that constitutional challenges to the fact or duration of confinement are the proper

subject of a habeas corpus petition rather than a complaint under 42 U.S.C. § 1983. Preiser v.

Rodriguez, 411 U.S. 475, 499 (1973). Constitutional challenges to the conditions of confinement,

on the other hand, are proper subjects for relief under 42 U.S.C. § 1983. Id. The Preiser Court,

however, did not foreclose the possibility that habeas relief might be available even for conditions

of confinement claims:

         This is not to say that habeas corpus may not also be available to challenge such
         prison conditions. See Johnson v. Avery, 393 U.S. 483, (1969); Wilwording v.
         Swenson, supra, at 251 of 404 U.S. . . . When a prisoner is put under additional and
         unconstitutional restraints during his lawful custody, it is arguable that habeas
         corpus will lie to remove the restraints making the custody illegal. See Note,
         Developments in the Law—Habeas Corpus, 83 Harv. L. Rev. 1038, 1084 (1970).[]


2
 In Wilson v. Williams, __ F.3d __, 2020 WL 3056217 (6th Cir. June 9, 2020), the Sixth Circuit described the COVID-
19 problem as follows:
         The COVID-19 virus is highly infectious and can be transmitted easily from person to person.
         COVID-19 fatality rates increase with age and underlying health conditions such as cardiovascular
         disease, respiratory disease, diabetes, and immune compromise. If contracted, COVID-19 can cause
         severe complications or death.

Wilson, 2020 WL 3056217, at *1.

                                                        3
 Case 1:20-cv-00515-PLM-RSK ECF No. 5 filed 06/19/20 PageID.104 Page 4 of 11




Preiser, 411 U.S. at 499 (footnote omitted).

               But, the Court has also never upheld a “conditions of confinement” habeas claim.

Indeed, in Muhammad v. Close, 540 U.S. 749 (2004), the Court acknowledged that it had “never

followed the speculation in Preiser . . . that such a prisoner subject to ‘additional and

unconstitutional restraints’ might have a habeas claim independent of § 1983 . . . .” Id. at 751 n.1.

               The Sixth Circuit has concluded that claims regarding conditions of confinement

are properly brought under § 1983 and are not cognizable on habeas review. See Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004) (“‘Petitioner in this case appears to be asserting the

violation of a right secured by the federal Constitution or laws by state prison officials. Such a

claim is properly brought pursuant to 42 U.S.C. § 1983.’”); In re Owens, 525 F. App’x 287, 290

(6th Cir. 2013) (“The criteria to which Owens refers involves the conditions of his

confinement . . . This is not the proper execution of sentence claim that may be pursued in a § 2254

petition.”); Hodges v. Bell, 170 F. App’x 389, 392-93 (6th Cir. 2006) (“Hodges’s complaints about

the conditions of his confinement . . . are a proper subject for a § 1983 action, but fall outside of

the cognizable core of habeas corpus relief.”); Young v. Martin, 83 F. App’x 107, 109 (6th Cir.

2003) (“It is clear under current law that a prisoner complaining about the conditions of his

confinement should bring suit under 42 U.S.C. § 1983.”). Petitioner’s claims regarding the

constitutionality of his custody in the prison because of risks posed by COVID-19 are principally

claims regarding the conditions of his confinement. Such claims should be raised by a complaint

for violation of 42 U.S.C. § 1983.

               But, the relief Petitioner seeks—release from custody—is available only upon

habeas corpus review. “The Supreme Court has held that release from confinement—the remedy

                                                 4
    Case 1:20-cv-00515-PLM-RSK ECF No. 5 filed 06/19/20 PageID.105 Page 5 of 11




petitioner[] seek[s] here—is ‘the heart of habeas corpus.’” Wilson, 2020 WL 3056217, at *5

(quoting Preiser, 411 U.S. at 498).3 A challenge to the fact or duration of confinement should be

brought as a petition for habeas corpus and is not the proper subject of a civil rights action brought

pursuant to § 1983. See Preiser, 411 U.S. at 484 (the essence of habeas corpus is an attack by a

person in custody upon the legality of that custody and the traditional function of the writ is to

secure release from illegal custody). Undoubtedly, for that reason, Petitioner has sought relief

under 28 U.S.C. § 2254.

                  Petitioner’s decision to pursue relief under § 2254, however, circumscribes the

relief available. Wilson, 2020 WL 3056217 at *5. Petitioner asks the Court to provide other relief,

if appropriate. Even if there might be conditions of confinement, short of release, that would

mitigate the risk—and eliminate the cruel or unusual character of the punishment—it is not within

this Court’s habeas jurisdiction to grant such relief. Id. A claim seeking relief other than release

is properly brought under 42 U.S.C. § 1983.

III.     Exhaustion of State Court Remedies

                  Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,


3
 The Wilson petitioners were federal prison inmates who brought habeas claims similar to Petitioner’s claims, but
under 28 U.S.C. § 2241 rather than § 2254. Petitioner, because he is in custody pursuant to the judgment of a state
court, must seek relief under § 2254; and he is bound by the procedural requirements attendant to claims under § 2254.
See Rittenberry v. Morgan, 468 F.3d 331, 333-338 (6th Cir. 2006). The Wilson court’s reasoning regarding the scope
of habeas jurisdiction is equally applicable to a claim under § 2254.
                                                          5
    Case 1:20-cv-00515-PLM-RSK ECF No. 5 filed 06/19/20 PageID.106 Page 6 of 11




275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).

                  Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner acknowledges that he has not exhausted his claims in the state

courts.4 Petitioner instead asks the Court to relieve him of the exhaustion requirement under

§ 2254(b)(1)(B)(ii). (Pet., ECF No. 1, PageID.4.) Subparagraph b of § 2254 precludes the Court

from granting habeas relief unless Petitioner has exhausted his claims in state court. A petitioner’s

failure to exhaust may be excused if “there is an absence of State corrective process” or

“circumstances exist that render such process ineffective to protect the rights of the applicant.” 28

U.S.C. § 2254(b)(1)(B). Petitioner does not claim that there is an absence of state corrective

process.     Petitioner invokes the latter exception: that circumstances have made the state’s

corrective process ineffective. But, he has failed to allege how the present circumstances have

rendered state court remedies ineffective.

                  An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).


4
 Indeed, given the recency of the events giving rise to Petitioner’s claim, it would appear to be impossible for
Petitioner or any member of the class to have exhausted state court remedies before filing the petition on June 3, 2020.
                                                           6
 Case 1:20-cv-00515-PLM-RSK ECF No. 5 filed 06/19/20 PageID.107 Page 7 of 11



Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

Petitioner has not yet filed his one allotted motion. Moreover, relief may be available to Petitioner

by way of a habeas corpus petition in state court in that he seeks a determination “whether his

continued custody is legal.” Phillips v. Warden, State Prison of S. Mich., 396 N.W.2d 482, 486

(Mich. Ct. App. 1986). Alternatively, Petitioner may seek relief, even release, by civil action in

state court for unconstitutional conditions of confinement. See Kent Cty. Prosecutor v. Kent Cty.

Sheriff, 409 N.W.2d 202, 208 (Mich. 1987) (“No one now doubts the authority of courts to order

the release of prisoners confined under conditions violating their Eighth and Fourteenth

Amendment rights.”). Therefore, the Court concludes that he has at least one available state

remedy.

               To properly exhaust his claim, Petitioner must present his claim to each level of the

state court system. O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be

deemed to have exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as

to any issue, unless he has presented that issue both to the Michigan Court of Appeals and to the

Michigan Supreme Court.’”) (citation omitted).

               Because Petitioner has failed to exhaust his claims, his petition is properly

dismissed without prejudice. The habeas statute imposes a one-year statute of limitations on

habeas claims. See 28 U.S.C. § 2244(d)(1). Petitioner’s period of limitation commenced running

when “the factual predicate of his claim . . . could have been discovered through the exercise of

reasonable diligence.” 28 U.S.C. §2244(d)(1)(D). Certainly, Petitioner could not have discovered

his claim before February or March of this year.



                                                   7
    Case 1:20-cv-00515-PLM-RSK ECF No. 5 filed 06/19/20 PageID.108 Page 8 of 11



                 The limitations period is not tolled during the pendency of a federal habeas petition.

Duncan v. Walker, 533 U.S. 167, 181-82 (2001). But, the period is tolled while an application for

state post-conviction or collateral review of a claim is pending. 28 U.S.C. § 2244(d)(2). The

statute of limitations is tolled from the filing of an application for state post-conviction or other

collateral relief until a decision is issued by the state supreme court. Lawrence v. Florida, 549

U.S. 327 (2007).

                 In Palmer v. Carlton, 276 F.3d 777 (6th Cir. 2002), the Sixth Circuit considered

what action the court should take if the dismissal of a petition for failure to exhaust could

jeopardize the timeliness of a subsequent petition.5 The Palmer court concluded that if the

petitioner had more than 60 days remaining in the period of limitation—30 days to raise his

unexhausted claims and 30 days after exhaustion to return to the court—no additional protection,

such as a stay, was warranted. Id.; see also Rhines v. Weber, 544 U.S. 269, 277 (2007) (approving

stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1 (6th Cir. 2002).

                 Petitioner has more than sixty days remaining in his limitations period. Assuming

that Petitioner diligently pursues his state-court remedies and promptly returns to this Court after

the Michigan Supreme Court issues its decision, he is not in danger of running afoul of the statute

of limitations. Therefore, a stay of these proceedings is not warranted, and the Court will dismiss

the petition for failure to exhaust available state-court remedies.

IV.      Appointment of counsel

                 Indigent habeas petitioners have no constitutional right to a court-appointed

attorney. Johnson v. Avery, 393 U.S. 483, 488 (1969); Barker v. Ohio, 330 F.2d 594, 594-95 (6th



5
 The Palmer court considered the issue in the context of a “mixed” petition including exhausted and unexhausted
claims. The Palmer court’s explanation of when dismissal of a petition does not jeopardize the timeliness of a
subsequent petition, however, is persuasive even where the petition includes only unexhausted claims.

                                                      8
 Case 1:20-cv-00515-PLM-RSK ECF No. 5 filed 06/19/20 PageID.109 Page 9 of 11



Cir. 1964); see also Lovado v. Keohane, 992 F.2d 601, 604-05 (6th Cir. 1993). The Court is

required by rule to appoint an attorney only if an evidentiary hearing is necessary or if the interest

of justice so requires. Rule 8(c), Rules Governing Section 2254 Cases.

                 The Court has considered the complexity of the issues and the procedural posture

of the case. At this stage of the case, the assistance of counsel does not appear necessary to the

proper presentation of Petitioner’s position. Petitioner’s request for a court-appointed attorney

will therefore be denied.

V.     Class certification

                 The purpose of class action suits are judicial economy and the opportunity to bring

claims that would not be brought absent the class action because it might not be economically

feasible to bring them as individual claims. See Reeb v. Ohio Dep’t of Rehab. & Corr., 435 F.3d

639, 650 (6th Cir. 2006). Federal Rule of Civil Procedure 23, which governs class certification,

provides that:

       One or more members of a class may sue ... as representative parties on behalf of
       all only if (1) the class is so numerous that joinder is impracticable, (2) there are
       questions of law or fact common to the class, (3) the claims or defenses of the
       representative parties are typical of the claims or defenses of the class, and (4) the
       representative parties will fairly and adequately protect the interests of the class.

Fed. R. Civ. P. 23(a). The four prerequisites for class certification are respectively referred to as

“numerosity, commonality, typicality, and adequacy of representation.” See, e.g., Daffin v. Ford

Motor Co., 458 F.3d 549 (6th Cir. 2006); Reeb, 435 F.3d at 645; Golden v. City of Columbus, 404

F.3d 950, 965 (6th Cir. 2005); Coleman v. Gen. Motors Acceptance Corp., 296 F.3d 443, 446 (6th

Cir. 2002).

                 Petitioner cannot adequately represent the class or sub-class. The Sixth Circuit has

explained that this adequacy of representation requirement encompasses two criteria: (1) the

representative plaintiffs must have common interests with unnamed members of the class; and (2)

                                                  9
Case 1:20-cv-00515-PLM-RSK ECF No. 5 filed 06/19/20 PageID.110 Page 10 of 11



it must appear that the representative plaintiffs will vigorously prosecute the interests of the class

through qualified counsel. Senter v. Gen. Motors Corp., 532 F.2d 511, 525 (6th Cir. 1976). The

Fourth Circuit has held that incarcerated, pro se litigants are inappropriate representatives of the

interests of others. See Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975); see also Sule

v. Story, No. 95-1422, 1996 WL 170156, at *1 (10th Cir. Apr. 11, 1996) (collecting cases). In

numerous unpublished decisions, the Sixth Circuit has followed the Fourth Circuit’s decision in

Oxendine. See Howard v. Dougan, No. 99-2232, 2000 WL 876770, at *1 (6th Cir. June 23, 2000);

Ballard v. Campbell, No. 98-6156, 1999 WL 777435, at *1 (6th Cir. Sept. 21, 1999); Giorgio v.

Tennessee, No. 95-6327, 1996 WL 447656, at *1 (6th Cir. Aug. 7, 1996); Marr v. Michigan, No.

95-1794, 1996 WL 205582, at *1 (6th Cir. Apr. 25, 1996); Barnes v. Dunn, No. 91-5889, 1991

WL 243553, at *1 (6th Cir. Nov. 21, 1991); Stanko v. Story, No. 90-6549, 1991 WL 73257 (6th

Cir. May 7, 1991). The Sixth Circuit has also stated that “non-attorneys proceeding pro se cannot

adequate represent a class.” Ziegler v. State of Michigan, 90 F. App’x 808, 810 (6th Cir. 2004).

Thus, Petitioner, as an incarcerated, pro se litigant, is poorly suited to represent the class and

certification of the class and sub-class is not warranted.

VI.    Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate

of appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.



                                                 10
 Case 1:20-cv-00515-PLM-RSK ECF No. 5 filed 06/19/20 PageID.111 Page 11 of 11



                I have concluded that Petitioner's application is properly denied for lack of

exhaustion. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied

on procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                I find that reasonable jurists could not find it debatable whether Petitioner’s

application should be dismissed for lack of exhaustion. Therefore, a certificate of appealability

will be denied. Moreover, although Petitioner has failed to demonstrate that he is in custody in

violation of the Constitution and has failed to make a substantial showing of the denial of a

constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                             Conclusion

                The Court will enter an order and judgment dismissing the petition for failure to

exhaust state-court remedies, denying the appointment of counsel, denying Petitioner’s request for

class certification, and denying a certificate of appealability.



Dated:    June 19, 2020                                /s/ Paul L. Maloney
                                                        Paul L. Maloney
                                                        United States District Judge




                                                  11
